Citation Nr: 1233297	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-45 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than October 8, 2008 for the award of a total disability rating due to individual unemployability (TDIU).

2.  Entitlement to service connection for non-alcoholic fatty liver disease as secondary to service connected Crohn's disease.

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for glossitis.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for joint pains.

7.  Entitlement to service connection for a rash on the face.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington, which, in pertinent part, denied the Veteran's claims for service connection for joint pains, glossitis, hemorrhoids, a rash on the face, non-alcoholic fatty liver disease and kidney stones.

In addition, the Veteran appeals from a June 2009 rating decision which granted her claim for TDIU, effective October 8, 2008.

A review of the Virtual VA paperless claims processing system does not reveal any documents pertinent to the claims on appeal.




The Veteran testified before the undersigned at a July 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's service connected disabilities include PTSD, rated as 70 percent as of July 27, 1999 and as 100 percent thereafter; Crohn's disease with internal bleeding, rated as 30 percent disabling from May 20, 1988 and 60 percent thereafter; bilateral chondromalacia with degenerative changes, with each extremity rated as 10 percent disabling; asthma, rated as 10 percent disabling; episcleritis, rated as 10 percent disabling and right ulna coronoid process degenerative arthritis, rated as noncompensably disabling.

2.  The combined disability rating was 90 percent between July 27, 1999 and August 12, 2003 and 100 percent thereafter.  

3.  The Veteran has occupational experience working as a clerical worker, in restaurants and in a car shop.

4.  A private therapist found that the Veteran was unemployable due to her service connected PTSD in a letter dated August 10, 2003 and received by VA on August 12, 2003.

5.  The evidence shows that the Veteran's service connected disabilities rendered her unemployable prior to August 12, 2003.  

6.  The Veteran filed a claim for service connection for PTSD on July 27, 1999 and this claim was subsequently granted in November 2009, effective the date of her claim.

7.  The evidence is in equipoise as to whether the Veteran's non-alcoholic fatty liver disease was caused by her service connected Crohn's disease.

8.  The Veteran withdrew her claims for service connection for kidney stones, glossitis, hemorrhoids, joint pain and a rash on the face in a July 2012 statement.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 27, 1999 for the grant of a TDIU are met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.340, 3.400, 3.341, 4.16 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for non-alcoholic liver disease as secondary to service connected Crohn's disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

3.  The criteria for withdrawal of an appeal with regard to a claim for service connection for kidney stones have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of an appeal with regard to a claim for service connection for glossitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of an appeal with regard to a claim for service connection for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of an appeal with regard to a claim for service connection for joint pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

7.  The criteria for withdrawal of an appeal with regard to a claim for service connection for rash on the face have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Given the Board's favorable disposition of instant claims, the Board finds that all notification and development actions needed to fairly adjudicate these appeals have been accomplished.

Earlier Effective Date Criteria

The effective date for TDIU will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  

A claim for a TDIU is, in essence, a claim for an increased rating and vice versa.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Any claim for an increased rating is also a claim for a 100 percent evaluation under the Rating Schedule.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993).

The Court of Appeals for Veterans Claims (CVAC) has held that entitlement to a TDIU is an element of all claims for an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R.    § 3.155(a).  Such an informal claim must identify the benefit sought.  38 C.F.R.      § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A.       § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c).

Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.  For example, the date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim.  38 C.F.R. § 3.157(b)(1).  Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), (3), an informal claim for increase will be initiated upon receipt of evidence from a private physician or layman or from state and other institutions, including SSA.  See Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA examination report constituted an informal claim for a TDIU).  VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits.  Id. at 198.  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

A TDIU may be assigned where the schedular rating for the service connected disabilities is less than 100 percent when it is found that a veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R.      §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.   38 C.F.R. § 4.16(b).

Normally, the effective date assignable for an increased rating and/or a TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, there needs to be a finding as to the date on which the appellant initiated his increased rating/TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the medical evidence of record showed that the appellant's entitlement to a higher rating or a TDIU arose, that is, at what point in time in the case of a TDIU did his service connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

TDIU Earlier Effective Date Claim

The Veteran contends that an effective date of July 27, 1999 is warranted for the award of TDIU as this was the date of her claim for service connection for PTSD, which was eventually granted pursuant to an April 2009 Joint Motion to Terminate Appeal. 

A March 1997 rating decision denied the Veteran's claim for TDIU.

The Veteran filed a claim for service connection for PTSD on July 27, 1999.

A March 2001 letter from Vocational Rehabilitation documented findings that it was found that it was not reasonably feasible that the Veteran would achieve a vocational goal and that her employment was not expected.

An August 10, 2003 opinion from R. K., the Veteran's private therapist, opined that it was impossible for her to obtain and maintain employment due to her PTSD symptoms, including her difficulties interacting with others and those with authority position.  She reacted with extreme anger to situations in which she perceived that she was being treating unfairly and often did not remember those events as she dissociated to cope with threatening situations.  The last significant incident occurred recently when she felt she was being treated disrespectfully by the Vocational Rehabilitation counselor, had an extreme anger outburst in his office, and had been declared unemployable by the office.  This document was received by VA on August 12, 2003.

An April 2006 VA psychiatric examination reflected the Veteran's reports that she took classes at a community college and had earned a degree in computer information systems in 1987.  She worked a variety of jobs after service, including working in a grocery store and the post office, and that she had difficulties getting along with her supervisors.  She worked at a VA RO from 1991 to 1995 and reported getting along with the physicians and patients but not the administrative staff, who she felt were "out to get her" and were keeping "secret files" on her.  She also reported getting into rages with particular staff members and making death threats.  The examiner opined that the Veteran's medical and emotional symptoms rendered her unable to go into the work place and had a "devastating" impact on her industrial adjustability.

An April 2009 Joint Motion to Terminate the Appeal outlined various stipulations between the Veteran and VA, including that the Veteran would be awarded service connection for PTSD and that the effective date and rating percentage would be a matter for initial adjudication by the Agency of Original Jurisdiction.

In an April 2009 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran wrote that she lasted worked in 1999 due to her PTSD and Crohn's disease.

A November 2009 Decision Review Officer (DRO) decision granted service connection for PTSD pursuant to an April 2009 Joint Motion to Terminate the Appeal.  A rating of 70 percent was assigned, effective July 27, 1999 while a 100 percent rating was assigned as of August 12, 2003.  This DRO decision also determined that the Veteran's pending appeal for an earlier effective date for the award of TDIU was moot due to the instant award of a total rating.

During a July 2012 hearing, the Veteran testified that she was unemployable between 1999 and 2003 due to her Crohn's disease and PTSD.  She had worked for a VA RO between 1991 and 1995 and had also worked in restaurants and car shops.  She left her employment at the VA RO in 2003 and relocated to a new state due to her husband's medical condition.  Once relocated, she applied for over a hundred jobs but was never selected.

The Veteran filed a claim for service connection for PTSD on July 27, 1999 and this claim was eventually granted in a November 2009 DRO decision.  Under the CAVC's reasoning in Rice, the inferred claim for TDIU is considered part of the Veteran's July 1999 claim for service connection.

Service connection has been granted for PTSD, Crohn's Disease, bilateral knee chondromalacia with degenerative changes, asthma, episcleritis and right ulna coronoid process degenerative arthritis.  The Veteran's combined rating was 90 percent between July 27, 1999 and August 12, 2003 and she meets the schedular criteria for TDIU during this period.  See 38 C.F.R. § 4.16(a).  

The Veteran was granted a total schedular rating for her service connected PTSD in a November 2009 DRO decision, effective August 12, 2003.  The CVAC has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).   Further consideration of TDIU is therefore precluded for the period beginning on August 12, 2003.  Id. 

An August 2003 opinion from R. K., the Veteran's private therapist, indicated that it was "impossible" for her to obtain and maintain employment due to her PTSD symptoms and referenced an incident in which the Veteran was unable to cooperate with an authority figure in the Vocational Rehabilitation program, which occurred prior to March 2001.  Vocational Rehabilitation determined in March 2001 that it was not reasonably feasible that the Veteran would achieve a vocational goal and that it was not expected to result in her employment.  An August 2006 VA examiner also opined as to her difficulties interacting with authority figures and her history of making death threats to such figures.  No other competent medical opinions have been submitted. The Veteran testified at her personal hearing that service-connected disabilities, primarily PTSD, precluded gainful employment between 1999 and 2003.

The evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, entitlement to TDIU due to the service connected PTSD is therefore granted for the period between July 27, 1999 and August 12, 2003.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Liver Disease Claim

The Veteran contends that she suffers from non-alcoholic fatty liver disease as a result of treatment rendered for her service connected Crohn's disease.

A December 2002 Tricare treatment note contained a diagnosis of elevated liver enzymes.

A June 2005 private opinion from Dr. M. M. indicated that the Veteran had been on long-term 6MP and had experienced various side effects as a result of this treatment.

A November 2006 statement from Dr. B. M., a VA gastroenterologist, indicated that she had developed non-alcoholic fatty liver disease as a result of being treated with Prednisone for her Crohn's disease.  She developed a number of conditions, including her claimed non-alcoholic liver disease, as a result of her service connected Crohn's disease.

An October 2009 statement from Dr. M. P., the Veteran's treating VA gastroenterologist, indicated that she has developed additional medical problems as a result of her service connected Crohn's disease.  She has been treated with Prednisone (a corticosteroid) which can result in a fatty deposition in the liver and resulted in her non-alcoholic fatty liver disease.  The provider further opined that this condition, among others, resulted from her initial diagnosis of Crohn's disease.

During a July 2012 hearing, the Veteran testified that she was initially diagnosed with liver disease in 2002 and that her treating physician had related the development of liver disease to medication she took to treat her Crohn's disease.  She received on-going monitoring for her liver enzymes.  

An undated internet article discussing Crohn's Disease indicated that complications of this disability included liver diseases.

The Veteran has a current disability as she has been diagnosed with non-alcoholic fatty liver disease.  In order for this current disability to be recognized as service connected, the evidence must establish a link between this condition a service connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.  Direct service connection has not been alleged.

Both the November 2006 statement from Dr. B. M. and the October 2009 statement from Dr. M. P. indicated that the Veteran developed non-alcoholic fatty liver disease as a result of medication used to treat her service connected Crohn's disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (an opinion that contains only data and conclusions is entitled to no probative weight.)  The June 2005 statement generally stated that the Veteran suffered from side effects as a result of her treatment for Crohn's disease.  No other competent medical opinion has been received.

There is competent and credible evidence with regard to whether there is a nexus, which consists of the November 2006 and October 2009 opinions.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for non-alcoholic fatty liver disease as secondary to service connected Crohn's disease is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310. 

Kidney Stones, Glassitis, Hemorrhoids, Joint Pains and a Rash on the Face Service Connection Claims

In a July 2012 statement, the Veteran wrote that she wished to withdraw her appeals with regard to the claims of entitlement to service connection for kidney stones, glossitis, hemorrhoids, joint pains and a rash on the face.  Under 38 U.S.C.A.          § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  Id.

The Veteran has withdrawn her appeals as to these claims and there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review her claims of entitlement to service connection for kidney stones, glossitis, hemorrhoids, joint pains and a rash on the face and the claims are dismissed.



ORDER

Entitlement to an award of TDIU for the period between July 27, 1999 and August 12, 2003 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for non-alcoholic fatty liver disease as secondary to service connected Crohn's disease is granted.

Entitlement to service connection for kidney stones is dismissed.

Entitlement to service connection for glassitis is dismissed.

Entitlement to service connection for hemorrhoids is dismissed.

Entitlement to service connection for joint pains is dismissed.

Entitlement to service connection for a rash on the face is dismissed.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


